 TUF-FLEX GLASSTuf-Flex Glass, a part of Libby-Owens-Ford Compa-ny and Miscellaneous Warehousemen, Airline,Automotive Parts Service Tire and Rental,Chemical & Petroleum, Ice, Paper, & RelatedClerical & Production Employees Union, 781,affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Petitioner. Case 13-RC-15702June 25, 1982SUPPLEMENTAL DECISION ANDCERTIFICATION OFREPRESENTATIVEBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 15, 1981, the Board issued a Deci-sion' in the above-entitled proceeding in which itordered that a hearing be held to resolve substan-tial and material factual issues raised with respectto the Employer's Objections 2 and 3 to -n electionheld on April !0, 1981.2Pursuant to authority granted it under Section3(b) of the National Labor Relations Act, asamended, a three-member panel has considered theEmployer's Objections 2 and 3, and the HearingOfficer's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and briefs,3 and hereby adopts thei Not reported in volumes of Board Decisions.2 The election was conducted pursuant to a Stipulation for Certifica-tion U,vn Consent Election. The tally was 14 for, and 8 against, the Peti-tioner; there were 2 challenged ballots, which were not sufficient innumber to affect the election results.3 Although the Employer claims that Jose Gutierrez and FlorentinoVillalpando are not statutory supervisors, it also contends that the Hear-ing Officer erred in failing to make findings as to their supervisory status.In its exceptions, !he Employer alleged for the first time that, if theywere supervisors, their conduct in telling employees how to vote taintedthe results of the election. This allegation does not appear in the Employ-er's objections, which alleged only misconduct by agents of the Union.The Board has long held that it will not consider, as objectionable, con-duct which was neither alleged in a timely filed objection nor discoveredby a regional director during the course of his investigation of such anobjection, unless the objecting party presents clear and convincing proofthat the unalleged misconduct not only is newly discovered but also waspreviously unavailable. Burns International Security Services, Inc., 256NLRB 959 (1981); Pcrks Food Service, 235 NLRB 1410 (1978); HecklMining Company, 218 NLRB 860 (1975). The Employer in this case hasnot even asserted that the evidence regarding the conduct of Gutierrezand Villalpando was newly discovered, much less previously unavailable.Accordingly. we reject the Employer's allegation as untimely.4 The Employer contends that the Hearing Officer committed prejudi-cial error by denying its motion to revoke Petitioner's subpoena ducestecum, which required the Employer to produce affidavits and statementstaken from employees by its counsel. The Employer claims that these af-fidavits were protected from disclosure by the attorney-client privilege,citing Upjohn Compiny v. United States, 101 S.Ct. 677 (1981) In Upjohn,the Supreme Court held that communications made by nonmanagerialemployees to counsel at the direction of their corporate superiors inorder to secure legal advice from counsel were covered by the attorney-client privilege; however, the Supreme Court noted that the communica-tions concerned matters within the scope of the employees' corporatedulties which might bind the corporation, that the employees were madeav are of the legal implications of the investigation, and that the.commu-r.cations were considered highly confidential when made That is not the262 NLRB No. 53Hearing Officer's rulings,4findings,5and recom-mendations.CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for MiscellaneousWarehousemen, Airline, Automotive Parts ServiceTire and Rental, Chemical & Petroleum, Ice,Paper, & Related Clerical & Production EmployeesUnion, 781, affiliated with the International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, and that, pursuant to Sec-tion 9(a) of the Act, the foregoing labor organiza-tion is the exclusive representative of all the em-ployees in the following appropriate unit for thepurposes of collective bargaining with respect torates of pay, wages, hours of employment, andother terms and conditions of employment:All production and maintenance employees ofTuf-Flex Glass, a part of Libby-Owens-FordCompany at its facility located at 752 LarchAvenue, Elmhurst, Illinois, 60126, but exclud-ing all outside truck drivers, salesmen, profes-sional employees, technical employees, officeclerical employees plant clerical employees,guards and supervisors as defined in the Act.case here. The Employer affidavits herein concern statements made bynonsupervisory employees about the upcoming union election; such state-ments clearly are not matters within the scope of these employees' corpo-rate duties which could bind the Employer. Nor is there any evidence inthe affidavits or the testimony in this case that the Employer ever madethe employees aware of the legal implications of the investigation or ofthe confidentiality of their statements to counsel. Further, we note thatthe Hearing Officer required the production of these affidavits only afterthe direct examination of each affiant called as a witness, for the purposeof cross-examination, rather than in the context of an internal corporateinvestigation of the facts as in Upjohn. Different considerations wouldseem to govern the confidentiality of such statements when produced attrial for use in impeaching a witness. Thus, once a witness has testified ondirect examination about the matters covered in his affidavit, neither theEmployer nor the employee can realistically assert much further interestin keeping the contents of his affidavit confidential. Accordingly, weaffirm the Hearing Officer's denial of the Employer's motion to revoke.a The Employer has excepted to certain credibility resolutions of theHearing Officer. It is the established policy of the Board not to overrulea Hearing Officer's credibility resolutions unless the clear preponderanceof all of the relevant evidence convinces us that the resolutions are incol-rect. The Coca-Cola Bortting Company of Memphis, 132 NIRB 481, 483(1961); Stretch-Ter Co., 118 NLRB 1359, 1361 (1957). We find no suffi-cient basis for disturbing the credibility resolutions in this case.In discrediting certain testimony by Jose Gutierrez and Pedro Sanchezabout threatening statements made by Salvador Arias, the Hearing Offi-cer noted that those portions of their testimony were inlconsistent withtheir Board affidavits; however, the Hearing Officer also noted that San-chez' discredited testimony was not corroborated by Gutierrez' creditedtestimony or by the Employer affidavits taken from Sanchez and thatGutierrez' discredited testimony was inconsistent with both his own andSanchez' Employer affidavits. Further, the Hearing Officer found thattheir discredited testimony was given in a confusing, imprecise, and con-clusionary manner. Inasmuch as the Hearing Officer relied on other inde-pendent grounds as a basis for discrediting this testimony, we find it un-necessary to rely on the Board affidavits in adopting his credibility find-ings.445